Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because the numbered rectangular boxes, diamonds and ovals shown in Figures 2 and 3 should be provided with descriptive text labels alongside the numbers.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-22 are rejected under 35 U.S.C. 103 as being unpatentable over Grubaugh, et al., US 2012/0018240 A1, in view of Kinder, et al., US 2011/0004386 A1.
As per Claim 12, Grubaugh teaches a method for controlling a parking brake of a vehicle (¶¶ 45-46; parking brake system 46 of Figure 3), the method comprising: 
receiving an activation signal which represents a manual operating unit of a parking brake being activated by a driver (¶¶ 48-49); and 
reading a speed decrease signal which represents a value of a speed decrease of the vehicle upon receiving the activation signal (¶ 53). 
Grubaugh does not expressly teach emitting a delay signal as a function of the value of the speed decrease, wherein the delay signal is configured for delaying a complete engagement of the parking brake.  Kinder teaches emitting a delay signal as a function of the value of the speed decrease, wherein the delay signal is configured for delaying a complete engagement of the parking brake (¶¶ 49-50).  It would have been obvious to a person of skill in the art, at the time of the invention, to run the parking brake controller of Grubaugh with a delay signal, as Kalbeck teaches, in order to give a controller time to determine a state of motion of the vehicle, and the necessity for autonomous intervention.  
As per Claim 13, Grubaugh teaches that the delay signal is emitted when the value of the speed decrease exceeds a limit value (¶¶ 51-53).
As per Claim 14, Grubaugh does not expressly teach that the emitting is terminated when a standstill signal which represents a standstill of the vehicle is read.   Kinder teaches that the emitting is 
As per Claim 15, Grubaugh does not expressly teach that the emitting is terminated after a predetermined temporal period.  Kinder teaches that the emitting is terminated after a predetermined temporal period (¶¶ 50-52).  See Claim 12 above for the rationale based on obviousness, motivations and reasons to combine.
As per Claim 16, Grubaugh further teaches: further emitting a parking brake signal which is for causing the complete engagement of the parking brake in response to the termination of the emitting (¶ 57).
As per Claim 17, Grubaugh further teaches: transmitting a release signal which is for releasing the parking brake when a further activation signal, which represents the manual operating unit being released by the driver, is received within a predetermined time upon emitting the parking brake signal (¶ 56; as “the parking brake 46 may remain locked until manually released by the operator” as shown in Figure 2).
As per Claim 18, Grubaugh does not expressly teach: further transmitting a release signal which is for releasing the parking brake when a further activation signal, which represents the manual operating unit being released by the driver, while the delay signal is being emitted is received.  Kinder teaches: further transmitting a release signal which is for releasing the parking brake when a further activation signal, which represents the manual operating unit being released by the driver, while the delay signal is being emitted is received (¶¶ 9-10).  See Claim 12 above for the rationale based on obviousness, motivations and reasons to combine.

As per Claim 20, Grubaugh teaches an apparatus for controlling a parking brake of a vehicle (¶¶ 45-46; parking brake system 46 of Figure 3), comprising: 
a device (¶ 48; operator monitoring system 70 of Figure 2) configured to perform the following: receiving an activation signal which represents a manual operating unit of a parking brake being activated by a driver (¶¶ 48-49); and 
reading a speed decrease signal which represents a value of a speed decrease of the vehicle upon receiving the activation signal (¶ 53). 
Grubaugh does not expressly teach emitting a delay signal as a function of the value of the speed decrease, wherein the delay signal is configured for delaying a complete engagement of the parking brake.  Kinder teaches emitting a delay signal as a function of the value of the speed decrease, wherein the delay signal is configured for delaying a complete engagement of the parking brake (¶¶ 49-50).  See Claim 12 above for the rationale based on obviousness, motivations and reasons to combine.
As per Claim 21, Grubaugh teaches a non-transitory computer readable medium having a computer software, which is executable by a processor (¶ 48), comprising: 
a program code arrangement having program code for controlling a parking brake of a vehicle (¶ 49; parking brake 46 of Figure 3), by performing the following: 
receiving an activation signal which represents a manual operating unit of a parking brake being activated by a driver (¶¶ 48-49); and 
reading a speed decrease signal which represents a value of a speed decrease of the vehicle upon receiving the activation signal (¶ 53). 

As per Claim 22, Grubaugh teaches that the delay signal is emitted when the value of the speed decrease exceeds a limit value (¶¶ 51-53).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ATUL TRIVEDI whose telephone number is (313)446-4908. The examiner can normally be reached Mon-Fri; 9:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on (571) 270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

ATUL TRIVEDI
Primary Examiner
Art Unit 3661



/ATUL TRIVEDI/Primary Examiner, Art Unit 3661